The motion to correct or amend the caption to designate or confirm the Board of Monitors as a party respondent is denied. Leave to file brief of the Board of Monitors in opposition to the petition for certiorari is granted. The application for a stay of the judgment and the motion of Anthony J. Distinti, Individually and as President of Local .277, I. B. T., et al., for leave to file brief, as -amici curiae, are denied. The petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit is also denied.*